Judgment, Supreme Court, New York County (David Saxe, J., at plea; Laura Visitacion-Lewis, J., at sentence), rendered January 26, 1998, convicting defendant, upon his guilty plea, of criminal sale of a controlled substance in or near school grounds, and sentencing him to a term of 2½ to 7½ years, unanimously affirmed.
Defendant did not preserve his claim that the court improperly enhanced his sentence for his failure to appear at sentencing and his subsequent arrest for, and conviction of, another crime and we decline to review it in the interest of justice. In any event, we perceive no abuse of sentencing discretion. Concur — Ellerin, P. J., Rosenberger, Nardelli, Mazzarelli and Andrias, JJ.